Citation Nr: 0842258	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The appellant had multiple periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from June 1982 to March 2003 in the Wyoming Air National 
Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

The appellant's asthma existed prior to his ACDUTRA periods 
between January 21, 1989 to January 21, 2001 and was not 
aggravated by his period of ACDUTRA.  

 
CONCLUSION OF LAW

Asthma, which existed prior to service, was not aggravated by 
active service.  
38 U.S.C.A. §§ 101, 1110, 1113, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(a), 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the appellant's claims file, which includes 
his multiple contentions, as well as service treatment 
records, VA treatment records and examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letter dated in May 2003, prior to 
the rating action on appeal.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and assisted the appellant 
in obtaining evidence.  The Board notes that an etiological 
opinion has not been obtained regarding the specific theory 
advanced by the appellant in this case.  However, the Board 
finds that the evidence, discussed herein, which does not 
demonstrate incurrence of asthma during ACDUTRA and does not 
show a permanent worsening of the appellant's asthma during 
periods of ACDUTRA warrants the conclusion that a remand for 
an opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.    

Discussion

The appellant contends that his asthma was incurred as a 
result of his service, in August 1988.  He also contends that 
he first noticed shortness of breath after vigorous exercise 
in a half marathon, also in August 1988, and has had 
asthmatic symptoms since that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Thus, to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the element of aggravation, a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304 (1993).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes, and includes full-time duty performed by members of 
the National Guard of any State.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).  Presumptive periods, under 38 C.F.R. §§ 
3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

The evidence for consideration includes service personnel 
records, service treatment records, private medical records, 
and VA outpatient treatment records.  

The appellant's January 9, 1982 enlistment physical 
examination does not contain any evidence of complaints, 
treatment, or diagnosis of asthma.  The appellant's service 
treatment records (STRs), including January 1983 and November 
1986 periodic examinations are silent for findings or a 
diagnosis of asthma.  Pulmonary function testing was 
performed during the January 1983 examination, however, the 
reason such testing was performed was not indicated.    

The appellant's STRs reflect that he first indicated that he 
had asthma during an October 13, 1990 periodic examination, 
where he reported that he was diagnosed with asthma in 1988.  
At the time, the appellant reported that his asthma was well 
controlled with Proventil.  A September 29, 1992 STR 
indicates that the appellant had exercise-induced asthma, 
however, that it was well controlled, as he remained on 
worldwide duty.  An October 21, 1995 periodic examination 
reflected asthma and continued use of medication to treat the 
disease.  At the time, the appellant reported that he 
received medical care by asthma consultant every six months.  
He also reported that he was treated at a hospital emergency 
room on September 2, 1995 for asthma symptoms.  An October 
20, 1996 treatment record, a June 6, 1998 medical history 
report, a November 8, 1999 annual medical certificate, a 
November 4, 2000 report of medical examination, a June 16, 
2001 treatment record, a January 16, 2002 report of medical 
history, and a October 9, 2002 report of medical history 
reflect the appellant's diagnosis of asthma and continued use 
of medication to control the disease. 

A November 7, 2002 STR indicates that the appellant reported 
that his asthma was well controlled by medication.  The 
examiner stated that the appellant's asthma was presently 
mild and persistent.  The examiner also noted that the impact 
of his asthma was unknown concerning wartime duties and NBC 
gear use.  The examiner recommended against the approval of 
continued military service with an asthma waiver.  
Subsequently, on November 7, 2002, the appellant was 
medically disqualified for worldwide duty due to his history 
of asthma.       

The evidence of record also includes the appellant's private 
treatment records from July 1988 to January 2003.  A July 20, 
1988 report of medical-dental history reflects that the 
appellant reported that he has asthma.  A January 12, 1989 
treatment record indicates the appellant's first diagnosis of 
asthma of record, as well as, results of pulmonary function 
studies.  At the time, the appellant reported that he had an 
asthma attack during the last National Guard drill, where he 
was given a shot of Decadron, which resulted in immediate, 
positive results.  A January 19, 1989 treatment record 
indicates that the appellant has had asthma since August 
1988.  At the time, the appellant had been taking asthma 
medication for a two days, and stated that his asthma 
symptoms were improving.  Treatment records from February 
1990 through August 1995 indicate that the appellant 
continued to seek treatment and to receive medication for his 
asthma.    

An October 30, 1995 treatment record indicates that the 
appellant went to the emergency room in September 1995 for an 
asthmatic episode, where he was given Prednisone.  The record 
indicates that his asthma attack was triggered by seasonal 
weather changes and cold air.  Treatment records from March 
1996 through February 2002 indicate that the appellant 
continued to receive medication and maintained good control 
of his asthma.  Treatment records from September 2002 
indicate that the appellant exhibited the best lung functions 
during that particular visit; better than he had previously 
exhibited in the past 11 years of treatment.  Treatment 
records in January 2003 reflect that the appellant had good 
control of his asthma, without complaints or concerns.  

The appellant underwent a VA medical examination in March 
2003 during which he reported that his asthma had its onset 
in August of 1988 while running a half marathon.  He stated 
that he has been treated since that time with inhalers and 
had not had an attack in the past year.  The examiner 
diagnosed the appellant with well-controlled exercise induced 
asthma.  

In the present case, the appellant has a current diagnosis of 
asthma as reflected in his March 2003 VA examination, STRs, 
and private treatment records.  The appellant's service 
consists of multiple ACDUTRA and INACDUTRA periods from June 
1982 to March 2003.  The appellant contends that his asthma 
began in August 1988 during service, and in the alternative, 
after running a half marathon.  Service personnel records 
indicate that the appellant performed INACDUTRA service on 
August 6, 1988 through August 7, 1988.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  Asthma is considered a "disease" and not an 
"injury."  Thus, the appellant cannot be awarded service 
connection for a disease that was incurred while performing 
INACDUTRA.  

While the claim of entitlement to service connection for 
asthma during the appellant's INACDUTRA period in August 1988 
is statutorily barred, alternatively, the claim may be 
analyzed as such that the appellant had asthma prior to his 
next period of ACDUTRA, which was January 21, 1989 through 
January 27, 1989.  Thus, the remaining question for the Board 
to consider is whether there is evidence of aggravation of 
the appellant's asthma during his multiple periods of ACDUTRA 
from January 21, 1989 to January 21, 2001.   

In order to establish status as a veteran within the meaning 
of § 101(24), "the appellant must establish that he was 
'disabled ... from a disease or injury incurred or aggravated 
in the line of duty.'"  Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998).  The appellant has not established status as 
a "veteran," thus, the presumption of soundness is not 
applicable to this case.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins, 1 Vet. App. at 474.  

As indicated above, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, the evidence of 
record does not illustrate that the appellant's asthma 
increased in disability during his ACDUTRA periods of 
service.  In fact, with the exception of two documented 
asthma attacks, which did not occur during an ACDUTRA period, 
the STRs and private treatment records repeatedly indicate 
that the appellant maintained good control of his asthma 
through his regular medical appointments with asthma 
specialists and his use of prescribed medications.  
Specifically, the appellant's September 2002 private 
treatment records show that he exhibited the best lung 
functions during that particular visit, than he had 
previously exhibited in the past 11 years of treatment.  

Regarding the appellant's two asthma attacks of record, the 
Board acknowledges that a private treatment record dated 
January 12, 1989 indicates that the appellant had an asthma 
attack during the most previous National Guard drill.  
However, service personnel records indicate, that the most 
recent drill was January 7, 1989 through January 8, 1989, 
which is an INACDUTRA period.  Furthermore, the two prior 
periods of service, including December 14, 1988 through 
December 15, 1988, and November 5, 1988 through November 6, 
1988, were also INACDUTRA periods of service.  As detailed 
above, service connection may be granted for a disability 
resulting from an injury incurred or aggravated while 
performing INACDUTRA, not a disease, thus the appellant 
cannot establish service connection for asthma in this 
instance.  

The Board also notes an STR dated October 21, 1995, where the 
appellant stated that he received treatment at a hospital 
emergency room on September 2, 1995 for asthma symptoms, as 
well as, an October 30, 1995 treatment record that indicates 
that he went to the emergency room in September 1995 for an 
asthmatic episode.  In this regard, service personnel records 
indicate that prior to September 2, 1995, the appellant's 
previous ACDUTRA period is dated November 9, 1994 through 
November 12, 1994.  The appellant's next period of ACDUTRA 
service was March 25, 1996 through March 30, 1996.  The 
record reflects that the appellant did not have an ACDUTRA 
period of service for approximately five months before the 
asthma attack in September 1995, nor did he have an ACDUTRA 
period of service for approximately five months after the 
attack.  Consequently, the appellant's two asthma attacks did 
not occur during, before, or after an ACDUTRA period of 
service.

Accordingly, the evidence of record does not demonstrate that 
the appellant's asthma increased in disability, and was 
therefore, not aggravated by his multiple periods of ACDUTRA.

In light of the aforementioned, the Board concludes that 
service connection for asthma be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the veteran's claim. As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      
ORDER

Service connection for asthma is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


